DETAILED ACTION
1.	The following Office Action is based on the application filed on September 29, 2020, having claims 1-30.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10, 12, 15-18, 24, 26, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2013/0089063 A1). 
 For claims 1, 15, and 29-30, Yang discloses determining a discrete Fourier transform (DFT) configuration for a plurality of symbols (par. 71);
generating, based at least in part on the DFT configuration, a plurality of DFT-precoded symbols corresponding to the plurality of symbols (par. 71, generating DFT-precoded symbols);
mapping the plurality of DFT-precoded symbols to a corresponding plurality of subcarriers, the plurality of subcarriers including at least a subset of subcarriers that are adjacent in frequency; mapping additional symbols to additional subcarriers (par. 71, mapping symbols to sets of subcarriers); and

For claims 2 and 16, Yang discloses mapping at least one of the additional symbols to a subcarrier within the wireless signal that is interposed in frequency between two of the plurality of subcarriers (par. 71, and Fig. 9)
For claims 3 and 17, Yang discloses generating a first subset of the plurality of DFT-precoded symbols using a first DFT precoding unit (Fig 9, element 906)
For claims 4 and 18, Yang discloses mapping the first subset of the plurality of DFT-precoded symbols to the subset of subcarriers that are adjacent in frequency (Fig 9, element 908)
For claims 10 and 24, Yang discloses determining a number of DFT precoding units and a size of each DFT precoding unit (Fig 9; par. 71, size of M clusters corresponding to the number of subcarriers)
For claims 12 and 26, Yang discloses transmitting an indication of the DFT configuration, an indication of the plurality of subcarriers, or any combination thereof (par. 71, transmission signal). 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9, 11, 13-14, 21-23, 25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0089063 A1) in view of Bai et al. (US 2018/0205528 A1). 
For claims 7 and 21, Yang does not expressly disclose receiving, from a wireless device, channel quality information or signals assist in determining channel quality information; and determining, based at least in part on the channel quality information, at least one of the plurality of subcarriers.  
Bai, from the same or similar field of endeavor, teaches receiving, from a wireless device, channel quality information or signals assist in determining channel quality information; and determining, based at least in part on the channel quality information, at least one of the plurality of subcarriers (par. 74, channel conditions including SNR are signaled between eNB/UE). Thus, it would have been obvious to one skilled in the art to implement CQI 
For claims 8 and 22, Bai discloses the channel quality information comprises a signal-to-noise ratio (SNR) for at least one of the plurality of subcarriers (par. 74, SNR) 
For claims 9 and 23, Bai discloses receiving, from a wireless device, an indication of one or more preferred subcarriers; and determining, based at least in part on the indication, at least one of the plurality of subcarriers (par. 74, selected frequency patterns are indicated and signaled between eNB and UE). 
For claims 11 and 25, Bai discloses determining the DFT configuration based at least in part on a modulation and coding scheme (MCS), a signal-to-noise ratio (SNR) of at least one of the plurality of subcarriers, a phase noise associated with at least one of the plurality of subcarriers, a carrier frequency offset (CFO) associated with at least one of the plurality of subcarriers, or any combination thereof (par. 74, MCS, SNR)
For claims 13 and 27, Bai discloses the plurality of symbols comprises a plurality of phase tracking reference signal (PT-RS) symbols (Fig 7, element 702). 
For claims 14 and 28, Bai discloses each of the plurality of PT-RS symbols corresponds to a distinct PT-RS sequence (Fig 7, element 702). 
Allowable Subject Matter
5.	Claims 5-6 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471